Case 20-11602-BLS   Doc 10-1    Filed 06/19/20   Page 1 of 3



                          EXHIBIT 1

                    Proposed Form of Ballot
                Case 20-11602-BLS        Doc 10-1     Filed 06/19/20     Page 2 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                             Chapter 11

 FACTOM, INC.,                                      Case No. 20-11602 (BLS)

                         Debtor.

                  CLASS [•] BALLOT FOR ACCEPTING OR REJECTING
                  DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION

          The Debtor has filed a Chapter 11 Plan of Reorganization, dated June 16, 2020 (“Plan”),

a copy of which has been transmitted to you together with this ballot.

          You should review the Plan before you vote. You may wish to seek legal advice

concerning the Plan and your classification and treatment under the Plan. Your claim has

been placed in Class [•] under the Plan.

          If your ballot is not received by Jeffrey Chubak, Amini LLC, 131 West 35 th Street,

12th Floor, New York, New York 10001 on or before [•], 2020, the Court-approved voting

deadline, and such deadline is not extended, your vote will not count as either an acceptance

or rejection of the Plan.

          If the Plan is confirmed by the Court, it will be binding on you whether or not

you vote.

                       ACCEPTANCE OR REJECTION OF THE PLAN

          The undersigned, the holder of a Class [•] claim against the Debtor in the unpaid amount

of $[•]

                                       Check one box only

                                       ☐ Accepts the Plan

                                       ☐ Rejects the Plan
              Case 20-11602-BLS          Doc 10-1   Filed 06/19/20   Page 3 of 3



Dated:                                              , 2020


Print or type name:


Signature:


Title (if corporation or partnership):


Address:




Tel:


E-mail:




Return this ballot to:
Jeffrey Chubak
Amini LLC
131 West 35th Street, 12th Floor
New York, New York 10001
